Citation Nr: 1141910	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for atypical bipolar disorder.

2. Entitlement to service connection for spondylolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant; M. R., appellant's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to February 1985, February 1988 to June 1988, and December 1990 to June 1991 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A hearing was held before the undersigned Veterans Law Judge via videoconference in March 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a) (2011) (emphasis added). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

As stated above, the Veteran is claiming entitlement to service connection for atypical bipolar disorder and spondylolithiasis.  It is noted the Veteran is service connection for posttraumatic stress disorder (PTSD) at 70 percent disability rating and individual unemployability, both effective May 13, 2010.

The Veteran served as a member of the Army Reserves from various times following his active duty.  At the March 2011 Board hearing, the Veteran contended that his spondylolithiasis was incurred from sleeping on cots while in Iraq and "moving from one place to another we would like sleep on duffel bags in the back of trucks."  The Veteran stated he was treated with ibuprofen.  The Veteran stated he injured his back again when he was doing physical fitness training.  The Veteran testified that when he was in Reserve status, he was placed on physical profile for his spondylolithiasis.  He stated he had pain and discomfort throughout the physical fitness training. 

 According to the evidence of record, a November 2002 Physical Profile report indicates the Veteran was diagnosed with spondylolithiasis and was instructed not to perform any physical fitness tests, which included running, jogging, climbing, sit ups or pushups. 

The Veteran also testified at the Board hearing that he currently experiences symptoms of bipolar disorder and is treated with several medications.  The Veteran stated he believes his bipolar disorder was aggravated by his military service.  He testified that he is treated at the Vet Center and the outpatient clinic.  The Veteran stated he sees "Dr. Gene" and "Dr. Bentley" but also visits Dr. J. Cecil.  He further stated that Dr. R. Brewer stated that his military service in the desert aggravated his bipolar disorder.

It is the Veteran's contention that he is entitled to service connection for his back disability and his bipolar disorder as it incurred and/or aggravated during his active duty service and while in the Reserves.  However, the record does not contain the dates of verified ACDUTRA and/or INACDUTRA.  As such, additional development is necessary before appellate review may proceed on these claims. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

The Board notes the Veteran is competent to report continuity of symptoms of chronic back pain and symptoms of his bipolar disorder since service because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Therefore, given the current diagnosis and treatment for his spondylolithiasis and bipolar disorder (especially given the Veteran's PTSD has been service connected), and the Veteran's lay statements, it is the Board's opinion that further development of the case is necessary in order to give the Veteran every consideration with respect to the present appeal. 

Under these circumstances, the Veteran must be asked to submit a statement providing an approximate year of when each condition began regardless of when he initially reported the condition to a medical provider and/or sought treatment.  Next, the Board is of the opinion that specific dates for the Veteran's periods of ACDUTRA and INACDUTRA are necessary before an opinion can be made as to whether these conditions manifested during active duty.  Following the verification of the Veteran's military service, VA examinations are necessary to ascertain the current manifestations and an opinion regarding the etiology of the Veteran's spondylolithiasis and bipolar disorder. 

Finally, the Board also notes that the record suggests that there may be outstanding medical records as the Veteran testified at that March 2011 Board hearing that he is currently receiving treatment several medical professional and have received letters providing a positive nexus opinion.  Therefore, all outstanding, both VA, and private, treatment records should be requested and obtained if available.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran for a statement providing the approximate year(s) when his back injury/spondylolithiasis and bipolar disorder initially began, including whether any condition preexisted service. 

2. The AMC should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  Specifically, the Veteran should provide the AMC with whose individuals he identified at the March 2011 Board hearing, namely "Dr. Gene" and "Dr. Bentley" but also Dr. J. Cecil and Dr. R. Brewer.  The letter from Dr. Brewer identified by the Veteran (which linked his bipolar disorder to his military service) should be obtained and in the claims file.  The AMC should attempt to obtain and associate with the claims folder any medical records identified that are not already of record. 

3. Attempt to verify all periods of Army National Guard service, including all dates and types of service (i.e., ACDUTRA or INACDUTRA). Search all available repositories, including the National Personnel Records Center (NPRC) and the Army Reserve, or any other service department or agency deemed necessary (including the state adjutant general), in an attempt to locate the Veteran's complete service personnel records.  The claims folder should document the efforts made to obtain these records along with any negative responses.  If the service personnel records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the service personnel records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records. 

4. After receipt of the aforementioned records, the Veteran should then be scheduled for VA examinations with an examiner with the appropriate expertise for each disability.  The examiner(s) should be provided with the dates of the Veteran's periods of ACDUTRA and INACDUTRA in the examination request(s). 

The claims folder and a complete copy of this remand must be available for review by the examiner(s) in conjunction with the examination and this fact should be acknowledged in the report. 

The examination(s) should include an explanation of the nature and etiology of any present conditions that is reflected in the records.  The examiner(s) should address any relevant documents in the record and thereafter, provide a medical opinion as to whether it is at least as likely as not that the Veteran's disability(ies) is/are related to or aggravated by any period of ACDUTRA or INACDUTRA, in addition to his active military duty. 

All testing deemed necessary by the examiner should be performed and the results reported in detail. The examiner is asked to specifically address the Veteran's lay statements (both during the examination and statements within the record) stating that his spondolythiasis and bipolar disorder was a result of his active military service, ACDUTRA, and INACDUTRA, and/or whether any disability preexisted service and was aggravated by his military experience.  The examiner is also requested to provide a rationale for any opinion provided.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative. 

5. Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completion of the above and any additional development deemed necessary, the expanded record should be reviewed and it should be determined if any of the Veteran's claims can be granted.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

